           Case 1:17-cr-00722-VSB Document 294 Filed 02/26/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                                              2/26/2020
                                                          :
UNITED STATES OF AMERICA                                  :
                                                          :
                                                          :    S1 17-CR-722 (VSB)
                       -against-                          :
                                                          :   OPINION & ORDER
                                                          :
SAYFULLO HABIBULLAEVIC SAIPOV, :
                                                          :
                           Defendant.                     :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Defendant Sayfullo Habibullaevic Saipov is charged in a twenty-eight count superseding

indictment, filed on June 19, 2018 (“Superseding Indictment”). Currently before me is Saipov’s

motion for access to the records and papers used in connection with the constitution of the grand

jury that returned the Superseding Indictment against him. (Doc. 218.) Because Defendant

Saipov’s motion solely seeks access to the grand jury selection materials, Saipov’s motion is

GRANTED.

                 Procedural History

        Defendant Saipov was originally charged in a criminal complaint on November 1, 2017,

arising out of the October 31, 2017, truck attack. During that attack, Saipov—purportedly acting

on behalf of the Islamic State of Iraq and al-Sham (“ISIS”)—allegedly drove a flatbed truck onto

a cycling and pedestrian pathway on the west side of lower Manhattan, resulting in eight

fatalities and many more individuals injured. (See generally Doc. 1.)

        On November 21, 2017, a grand jury returned a twenty-two count indictment. (Doc. 8).

On June 19, 2018, a grand jury (“Grand Jury”) returned the Superseding Indictment against
         Case 1:17-cr-00722-VSB Document 294 Filed 02/26/20 Page 2 of 6



Defendant Saipov. (Doc. 61.) The Superseding Indictment charges Saipov with eight counts of

murder in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(1); eight counts of assault with

a dangerous weapon and attempted murder in aid of racketeering, in violation of 18 U.S.C. §

1959(a)(3); ten additional counts of attempted murder in aid of racketeering, in violation of 18

U.S.C. § 1959(a)(5); one count of providing material support to a designated Foreign Terrorist

Organization, in violation of 18 U.S.C. § 2339B; and one count of violence and destruction of a

motor vehicle resulting in death, in violation of 18 U.S.C. §§ 33(a) and 34. (Doc. 61.) The

murder in aid of racketeering charges, as well as the charge for violence and destruction of a

motor vehicle resulting in death, carry a possible sentence of death. See 18 U.S.C. §§ 34,

1959(a)(1).

       On November 5, 2019, Defendant Saipov filed a letter motion seeking “access to the

records and papers used in connection with the constitution of the Master and Qualified Jury

Wheels in the United States District Court for the Southern District of New York, pursuant to the

Fifth and Sixth Amendments to the United States constitution and the Jury Selection and Service

Act (“JSSA”), 28 U.S.C. §§ 1867(a) and (f).” (Doc. 218.) In connection with this motion

Saipov seeks access to records and papers related to the composition of both the Grand Jury that

returned the Superseding Indictment against him and the trial jury. The Government filed a

responsive letter on November 8, 2019. (Doc. 221.) During a conference held on November 18,

2019, I asked the parties to brief the timeliness of Defendant Saipov’s motion as it related to

seeking access to records and papers related to the Grand Jury that returned the Superseding

Indictment. (Doc. 228 at 11-12.) In response to my request, the Government filed a letter on

December 6, 2019, that dealt in part with the timeliness issue, (Doc. 236 at 3-4), and on




                                                     2
         Case 1:17-cr-00722-VSB Document 294 Filed 02/26/20 Page 3 of 6



December 10, 2019, Defendant Saipov filed a letter, a portion of which was dedicated to the

timeliness issue, (Doc. 237 at 7-9).

               Discussion

       The Government asserts that case law dictates that Defendant Saipov’s motion related to

the grand jury selection procedure should have been brought within seven-days from the date of

the Indictment. (Doc. 236 at 3-4.) Defendant Saipov asserts that the JSSA does not have a

specific requirement for requesting records related to grand jury selection but grants “parties

access to records ‘at all reasonable times during the preparation and pendency of such a

motion,’” and then suggests that “the question of whether his potential motion to dismiss is

timely should be addressed if and when a motion is actually filed.” (Doc. 237 at 7.) Defendant

Saipov also argues that although the JSSA may set a deadline for motions to dismiss an

indictment, “there may be no such deadline for constitutional challenges to the composition of

the grand jury.” (Id.) Saipov also argues that he would be prejudiced by being precluded from

investigating the grand jury selection process but that the Government would suffer no prejudice

“because the government will be analyzing and litigating similar records for the petit jury

challenge.” (Doc. 237 at 9-10.)

               A. Applicable Law

       “The sixth amendment affords every criminal defendant entitled to a jury trial the right to

trial ‘by an impartial jury.’” United States v. LaChance, 788 F.2d 856, 864 (2d Cir. 1986). In

Duren v. Missouri, 439 U.S. 357 (1979), the Supreme Court interpreted this right to mean,

among other things, that the pool from which a trial jury is drawn must represent a “fair cross

section” of the community in which the defendant is tried. Id., at 368. The JSSA “extends this




                                                     3
           Case 1:17-cr-00722-VSB Document 294 Filed 02/26/20 Page 4 of 6



fair cross section requirement of the sixth amendment to the pool from which federal grand

jurors are selected.” 1 LaChance, 788 F.2d at 864. Section 1867(a) of the JSSA provides that

         In criminal cases, before the voir dire examination begins, or within seven days
         after the defendant discovered or could have discovered, by the exercise of
         diligence, the grounds therefor, whichever is earlier, the defendant may move to
         dismiss the indictment or stay the proceedings against him on the ground of
         substantial failure to comply with the provisions of this title in selecting the grand
         or petit jury.

Courts strictly enforce the timeliness requirements under the JSSA. United States v. Dean,

487 F.3d 840, 849 (11th Cir. 2007); United States v. Paradies, 98 F.3d 1266, 1277 (11th

Cir. 1996). In connection with a motion related to the selection and/or composition of a

grand jury or petit jury, the JSSA provides that “parties in a case shall be allowed to inspect,

reproduce, and copy such records or papers at all reasonable times during the preparation

and pendency of such a motion.” 28 U.S.C. § 1867(f).


                   B. Application

         The Second Circuit has yet to specifically consider what constitutes the timely filing of a

motion pursuant to the JSSA related to the composition of a grand jury. However, other courts

that have considered the issue have held that motions challenging grand jury selection and

composition must be filed within seven days from the date of indictment. See Dean, 487 F.3d at

849 (“Because [defendant] did not try to inspect the grand jury list and jury qualification

questionnaires within seven days of his indictment, the date on which he could have discovered

if there were grounds for a challenge, he failed to meet the deadline for filing a motion to stay

under 28 U.S.C. § 1867(a)”); United States v. Nunnally, No. 5:05–cr–00045–RS–GRJ, 2011 WL



1
  The JSSA provides that “all litigants in Federal courts entitled to trial by jury shall have the right to grand and petit
juries selected at random from a fair cross section of the community in the district or division wherein the court
convenes.” 28 U.S.C. § 1861.



                                                                 4
         Case 1:17-cr-00722-VSB Document 294 Filed 02/26/20 Page 5 of 6



643443, *2 (N.D. Fla. 2011) (“Where a criminal defendant does not attempt to inspect grand jury

lists and materials within seven days of his indictment, which is the date on which he could have

discovered if there were grounds for a challenge, he fails to meet the deadline for filing a motion

to stay under § 1867(a)”); United States v. Buczek, No. 08–CR–54S, 2009 WL 2230808, *1

(W.D.N.Y. 2009) (“Courts throughout the United States have strictly enforced the seven-day

limitation period and have held that where the challenge is to a grand jury selection, the seven-

day period begins to run from the date of the indictment.”).

       Here, Defendant Saipov has not filed a motion with regard to the selection or

composition of the Grand Jury that returned the Indictment. Instead, he seeks access to the

records and papers used in connection with the selection and constitution of the Grand Jury that

returned the Indictment on June 19, 2018. (Doc. 61.) Defendant Saipov first requested access to

the Grand Jury records and papers on November 5, 2019, (Doc. 218), almost a year and half after

the Grand Jury returned the Indictment. Therefore, there is no question that any motion that

Defendant Saipov might file with regard to the selection and composition of the Grand Jury

would be filed more than seven days from the date of indictment. However, since Defendant

only seeks information and records at this time, I will defer decision on timeliness until a motion

challenging the selection and composition of the Grand Jury.




                                                     5
         Case 1:17-cr-00722-VSB Document 294 Filed 02/26/20 Page 6 of 6



               Conclusion

       For the foregoing reasons, Defendant Saipov’s motion seeking access to the records and

papers related to the selection and composition to the Grand Jury that returned the Superseding

Indictment is GRANTED.



SO ORDERED.

Dated: February 26, 2020
       New York, New York

                                                            ______________________
                                                            Vernon S. Broderick
                                                            United States District Judge




                                                   6
